Judge Webb
dissenting.
I dissent from the majority. The record discloses that while defendant was in custody and before an interrogation began, he stated to the officer that he had not sold any heroin to Lee Walker. When asked by the district attorney on cross-examination if he had told the officers of his alibi evidence, he said “I didn’t tell nothing .... I wasn’t going to make no statement to him. That’s what I told him.” As I read Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed. 2d 91 (1976), the thrust of that case is that if a person exercises his right to remain silent, it is an ambiguous act and cannot be used to impeach his testimony. In this case, the defendant did not exercise his right to remain silent. He told the officers before interrogation began that he did not sell to Mr. Walker. It was proper to question him as to why he did not tell the officers at that time that he had an alibi. If it was error to allow this question, the defendant cured it by his answer. He testified he told the officers he would make no statement, which he had a right to do. He was not prejudiced by letting the jury hear this testimony. I vote to affirm.